DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Keady (Reg. No. 56,389) on 02/17/2022.
Claims 11-20 has been replaced as follows:
11. A method of controlling an earphone using a graphic user interface (GUI) displayed on a device wirelessly linked to an earphone, where the earphone includes a speaker, an ambient sound microphone (ASM), comprising the steps of: displaying a graphic user interface (GUI) onto a display of a device that is wirelessly linked to the earphone; displaying a first screen of the GUI, which includes an image of a slider that includes an image of a slider button that is configured so that a user can move the slider button to adjust the audio passthrough from the ASM to the speaker by touching a finger on the slider button and performing the finger motion of touching and dragging the button a distance between and including from one side representing full ASM passthrough to the opposite side representing no ASM passthrough, where when the motion is stopped and the finger is removed from touching a signal is sent to the earphone setting a value from 1.0 (full ASM passthrough) to 0.0 (no ASM passthrough) where the location of the finger when it is removed determines the value, where the earphone is configured so 
12. A method according to claim 11 further including: displaying a Hearing Boost image button on a screen of the GUI on the device, configured so that when pressed a signal is sent to the earphone to increase the signal sent from the ASM to the speaker (SPKR) by a predetermined amount. 
13. The method according to claim 12, where the predetermined amount is between the range of 5 dB to 20 dB. 
14. A method according to claim 11 further including: displaying a Talk to Hear image button on a screen of the GUI on the device, configured so that when pressed a signal is sent to the earphone to activate a talk to hear feature. 
15. A method according to claim 11 further including: displaying a Tap to Hear image button on a screen of the GUI on the device, configured so that when pressed or slid a signal is sent to the earphone to activate a talk to hear feature. 
16. A method according to claim 11 further including: displaying a sonic signature image button on a screen of the GUI on the device, configured so that when pressed or slid a signal is sent to the earphone to activate detection of sonic signatures. 
17. The method according to claim 16, where the sonic signature to be detected are alarms. 
18. A method according to claim 11 further including: displaying a Binaural image button on a screen of the GUI on the device, configured so that when pressed or slid a signal is sent to the earphone to activate binaural recording. 

20.  Canceled.

Reasons for Allowance
Claims 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s application filed on 08/30/2020 has been reviewed by the examiner in view of prior art of records Kraut (US 2010/0146445 A1), and the prior art of records Kraut fails to teach the cited claim limitations of “including from one side representing full ASM passthrough to the opposite side representing no ASM passthrough, where when the motion is stopped and the finger is removed from touching a signal is sent to the earphone setting a value from 1.0 (full ASM passthrough) to 0.0 (no ASM passthrough) where the location of the finger when it is removed determines the value, where the earphone is configured so that ASM passthrough can be sent to the speaker along with a playback signal simultaneously”. Prior art Kraut teaches ambient noise sampled by a mobile device from a local environment is used to automatically trigger actions associated with content currently playing on the mobile device and audio associated with the currently playing content is adjusted or muted. However, prior art Kraut fails to teach the cited claim limitations of “including from one side representing full ASM passthrough to the opposite side representing no ASM passthrough, where when the motion is stopped .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



February 17, 2022
/SIMON KING/Primary Examiner, Art Unit 2653